Petition for Writ of Habeas Corpus Granted and Opinion filed March 5,
2004








Petition for Writ of Habeas Corpus Granted and Opinion
filed March 5, 2004.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00092-CV
____________
 
IN RE JONATHAN C. CULTRERA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
O P I N I O N
On June 5, 2003, relator was found guilty of contempt for
failure to make child support payments. 
Relator filed a petition for writ of habeas corpus in this court on
February 3, 2004.  The following
day, we granted habeas corpus relief pending a determination of the cause.  On March 3, 2004, the parties filed a joint
motion to grant habeas corpus relief pursuant to a settlement between the
parties.  Based on this joint motion, we
grant habeas corpus relief.  We further
order relator discharged from custody and released from the bond set by this
court on February 4, 2004.
PER CURIAM
Opinion filed March 5, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.